Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147562 & (15)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147562
                                                                    COA: 310854
                                                                    Huron CC: 10-004880-FC
  KEITH WALTER BULLARD,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the April 26, 2013 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2013
         h1216
                                                                               Clerk